         Case 3:19-cv-01783-JPW Document 12 Filed 03/22/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FABIAN D. SMART,                             :   Civil No. 3:19-CV-01783
                                             :
               Petitioner,                   :
                                             :
               v.                            :   Judge Jennifer P. Wilson
                                             :
COMMONWEALTH OF                              :
PENNSYLVANIA, et al.,                        :
                                             :
               Respondents.                  :   Magistrate Judge Martin C. Carlson
                                           ORDER
       AND NOW, on this 22nd day of March, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

    1. Judge Carlson’s report and recommendation (Doc. 10) is ADOPTED.

    2. The petition (Doc. 1) is DISMISSED WITH PREJUDICE.1

    3. A certificate of appealability is DENIED because no reasonable jurist would

       find it debatable that the petition states a valid claim of the denial of a

       constitutional right or that the court’s ruling is incorrect. Slack v. McDaniel,

       529 U.S. 473, 484 (2000).

    4. The Clerk of Court is directed to close this case.

                                             s/Jennifer P. Wilson
                                             JENNIFER P. WILSON
                                             United States District Court Judge
                                             Middle District of Pennsylvania



1
 Because the court dismisses the petition as untimely rather than as a second or successive
petition, dismissal of the petition is with prejudice.
